UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

JIMMY A VILA,

                          Plaintiff,                               ORDER

                 -v.-
                                                                   18 Civ. 7851 (LGS) (GWG)

1212 GRANT REALTY, LLC, et al.,

                          Defendants.
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

         The Court is in receipt of a motion from Todd Rothenberg, attorney for defendant 1212
Grant Realty, LLC, dated December 12, 2019 (Docket# 89), responding to the Court's Order to
Show Cause and seeking to withdraw as counsel. As to Mr. Rothenberg's explanation for his
failure to appear, the Court accepts it and thus no sanction will issue. With respect to the motion
to withdraw, the Court hereby ORDERS as follows:

      1. Any party wishing to oppose this motion shall file opposition papers by January 6,
2020. Any reply may be filed by January 9, 2020.

       3. A hearing on the motion will take place on January 13. 2020. at 2:15 p.m in
Courtroom 6-B, United States Courthouse. 500 Pearl Street. New York. New York. Mr. Avila is
not required to attend this hearing.

        4. In addition to Mr. Rothenberg, a representative of defendant 1212 Grant Realty. LLC
with authority to engage counsel must also attend this hearing unless an attorney has filed a
notice of appearance on its behalf before 12:00 noon on January 6, 2020, in which case the
hearing will be cancelled.

        5. Mr. Rothenberg shall arrange for the delivery either by hand, overnight delivery,
email, or other equally expeditious means to 1212 Grant Realty, LLC of (a) a copy of this Order
and (b) a copy of his papers moving to withdraw. He shall thereafter make all reasonable efforts
to confirm with 1212 Grant Realty, LLC by telephone. email, or in person that the copy of this
Order and the motion papers were actually received, that they understand that there is a January
6, 2020, deadline for submitting any written response to Mr. Rothenberg's papers, and that they
are aware that they must send an authorized representative to the hearing on January 13, 2020, at
2: 15 p.m. (unless a new attorney has filed a notice of appearance on their behalf by the January
6, 2020, deadline). If so requested, Mr. Rothenberg should take responsibility for docketing any
written response by 1212 Grant Realty, LLC if it has not engaged counsel by the January 6,
2020, deadline.
       6. On or before January 3, 2020, Mr. Rothenberg shall file with the Court an affidavit or
declaration indicating his compliance with paragraph 5 of this Order.

       7. The Court notes that 1212 Grant Realty, LLC must engage counsel in this matter. If
the motion to withdraw is granted, 1212 Grant Realty, LLC may be deemed to be in default
inasmuch as a corporation may only be represented by an attorney and thus cannot proceed pro
se.

       SO ORDERED.

Dated: December 12, 2019
       New York, New York




Copy sent to:

Jimmy Avila
1212 Grant Avenue
Apt. lC
Bronx, NY 10456




                                                2
